Citation Nr: 1826511	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-22 518	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts




THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar affective disorder.




ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1977 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a letter dated April 4, 2017, VA notified the Veteran that her hearing was scheduled on May 11, 2017, before a Board member in Washington, D.C.  The Veteran failed to report for this scheduled hearing without good cause.  VA has received no communication, written or otherwise, from the Veteran pertaining to the hearing.  Because the Veteran has failed to appear for her scheduled hearing without good cause and there has been no request for postponement, her request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed March 2010 rating decision denied a claim for service connection for an acquired psychiatric disability.  

2.  Following the March 2010 rating decision, documentation constituting new and material evidence was not actually or constructively received within the one-year appeal period.

3.  Additional evidence received since the March 2010 rating decision is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, and does not raise a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The March 2010 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

2.  Evidence received since the last final denial on the issue of service connection for an acquired psychiatric disorder is not new and material; the claim is not reopened.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Standards and Analysis 

A claim for service connection for an acquired psychiatric disorder was originally denied in a March 2010 rating decision based on a finding that there was no evidence that the Veteran's preexisting psychiatric disability was aggravated or worsened beyond the natural progression of the illness by the Veteran's military service.  The Veteran did not appeal this decision, nor did VA actually or constructively receive any new and material evidence within a year following notification; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus, 3 Vet. App. at 513.

The Board finds that the Veteran has not submitted new and material evidence regarding her acquired psychiatric disorder since the March 2010 rating decision denying service connection.  At the time of the March 2010 rating decision, the record contained evidence indicating the Veteran had a current diagnosis of bipolar affective disorder.  There was also evidence of a pre-service hospitalization for manic depressive illness, military personnel records reflecting medical board proceedings finding the Veteran unfit for service due to manic depressive illness, and records of continuing treatment for bipolar disorder.  However, there was no evidence of aggravation or worsening beyond the natural course of progression of the illness, which was the basis for the original denial of service connection.  

New evidence has been submitted or received since the March 2010 rating decision. However, none of the new evidence is also material. 

In May and June 2012, the VA received treatment records from the Boston VAMC reflecting treatment from January 2011 to April 2012.  These records indicated ongoing psychiatry outpatient treatment for bipolar disorder.  These records are evidence of a current disability, which was established at the time of the March 2010 rating decision.  Therefore, they do not relate to an unestablished fact necessary to substantiate the claim and could not reasonably substantiate the claim if it were to be reopened.

In June 2012, the Veteran also submitted pre- and post-service psychiatry notes from April 1969 to February 1976 and from January 1978 to November 1997, reflecting treatment for bipolar disorder.  Many of these records were of record prior to the March 2010 decision, and to the extent that any of them were not of record at that time, they only reflect additional evidence of treatment for a disability prior to service and treatment subsequent to service, both of which were established at the time of the March 2010 rating decision.  None of the new evidence relating to a pre-existing disability submitted since the March 2010 rating decision raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

The March 2010 rating decision denied the Veteran's claim as there was no evidence indicating that her pre-existing psychiatric disability was aggravated or worsened beyond the natural progression of the illness by her active duty service.  The Veteran has not provided any additional argument regarding how her claimed acquired psychiatric disorder was aggravated or worsened by her service.  As the available records only show a current disability, pre-service treatment, treatment after service, and current treatment, all of which were established in the March 2010 rating decision, they do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the standards under § 3.156(a) are not met and the Veteran's claim for service connection for an acquired psychiatric disorder is not reopened.  Shade, 24 Vet. App. at 110 (2010).


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the appeal is denied.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


